

115 HRES 459 IH: Expressing the sense of the House of Representatives that the United States should support the development of programs that better prepare students for careers in cybersecurity by actively promoting ethical hacking skills.
U.S. House of Representatives
2017-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 459IN THE HOUSE OF REPRESENTATIVESJuly 19, 2017Mr. Correa submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONExpressing the sense of the House of Representatives that the United States should support the
			 development of programs that better prepare students for careers in
			 cybersecurity by actively promoting ethical hacking skills.
	
 Whereas the United States faces ever evolving and growing malicious cyber attacks, including large-scale breaches that impact the personal identities and personal information of millions of Americans;
 Whereas these cybersecurity threats also pose significant risk to the protection of critical infrastructure, national security, and defense;
 Whereas the United States faces a critical shortage of trained cybersecurity professionals, a shortage that includes an estimated 10,000 cybersecurity employment openings in the Federal Government currently, and the potential of as many as a million unfilled positions throughout the United States by 2019;
 Whereas the Presidential Executive order on Strengthening the Cybersecurity of Federal Networks and Critical Infrastructure calls upon the Departments of Commerce and Homeland Security to jointly assess the scope and sufficiency of efforts to educate and train the American cybersecurity workforce of the future;
 Whereas it is essential that efforts to educate and train American cybersecurity professionals for the private sector, government, and United States military address the need for specific skills in machine learning, artificial intelligence, and cyber autonomy to succeed in the rapidly evolving environment;
 Whereas early exposure to computer programming and ethical hacking skills increases accessibility to higher education programs and cybersecurity awareness;
 Whereas Congress has supported the joint effort of the National Integrated Cyber Education Research Center and the Department of Homeland Security to advance curricula development and teacher training in basic cybersecurity for middle and high schools;
 Whereas competitions that promote ethical hacking skills, such as the picoCTF competition which was developed collaboratively by a leading university, the private sector, and Federal agencies, have proven to be instrumental in developing technical experience and promoting interest in exploring cybersecurity careers; and
 Whereas the development of ethical hacking skills and increased cybersecurity education are needed to bolster the cyber capabilities of the private sector, government, and military: Now, therefore, be it
	
 That it is the sense of the House of Representatives that support should be provided for the advancement of public and private partnerships and for collaboration across industry, government, and the academic community to develop programs, competitions, and curricula that provide students in the United States tangible engagement with future-oriented cybersecurity skills.
		